                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     EUGENE DIVISION


 UNITED STATES OF AMERICA,                            6:20-cr-409-MC

                v.                                    INFORMATION

                                                      18 U.S.C. § 1349
 MARIAM GEVORKOVA,                                    18 U.S.C. § 1028A
                                                      21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846
                Defendant.
                                                      Forfeiture Allegations




                         THE UNITED STATES ATTORNEY CHARGES:

                             INTRODUCTORY ALLEGATIONS

At all relevant times:

       1.      Defendant MARIAM GEVORKOVA resided in and around Corvallis, Oregon.

       2.      Defendant’s co-conspirators resided in and around Corvallis, Oregon and in

California.

       3.      Synchrony Bank, Discover Bank, Capital One Bank, Citibank, U.S. Bank, Bank

of America, USAA Federal Savings Bank, Wells Fargo Bank, JPMorgan Chase Bank, Comenity

Bank, and Oregon State Credit Union (hereinafter, collectively, “Victim Financial Institutions”)

were financial institutions within the meaning of Title 18, United States Code, Section 20(1), as

their deposits were insured by the Federal Deposit Insurance Corporation or the National Credit

Union Administration Board.
INFORMATION                                                                                Page 1
                                           COUNT 1
                              (Conspiracy to Commit Bank Fraud)
                                       (18 U.S.C. § 1349)

       4.      Paragraphs 1-3 of the Introductory Allegations are incorporated here.

       5.      Beginning no later than February 2015 and continuing through in or about June

2018, defendant MARIAM GEVORKOVA did knowingly conspire and agree with others,

known and unknown, to violate Title 18, United States Code, Section 1344, that is, to execute a

scheme and artifice to defraud the Victim Financial Institutions and to obtain money, funds,

assets and other property owned by, and under the custody and control of the Victim Financial

Institutions by means of materially false and fraudulent pretenses, representations, and promises.

                       MANNER AND MEANS OF THE CONSPIRACY

       6.      In furtherance of the conspiracy and to effect the objects thereof, defendant and

others utilized, among others, the following manner and means:

       7.      It was part of the conspiracy that defendant, and others on her behalf, solicited co-

conspirators and other individuals to provide them with personal information. The personal

information included information of victims unrelated to the conspiracy and obtained through

fraudulent means. Using this personal information, defendant opened numerous credit cards at

various financial institutions.

       8.      It was further part of the conspiracy that defendant used the credit cards to

purchase luxury goods, flights, vacations, and to obtain cash advances, in addition to other

normal daily expenses. Many of the items purchased were shipped to the Corvallis Cannabis

Club, a marijuana retail sales business in Corvallis, Oregon which was owned and operated by

defendant and other co-conspirators.



INFORMATION                                                                                    Page 2
       9.       It was a further part of the conspiracy that defendant and her co-conspirators used

the fraudulently obtained credit cards for their personal benefit, including using the funds to

establish and operate a large marijuana grow and to cover the operating expenses of Corvallis

Cannabis Club.

       10.      It was further part of the conspiracy that defendant and her co-conspirators ran up

large balances on the credit cards. After making credit card purchases, payments were made to

the cards from co-conspirator bank accounts that reduced the outstanding balances, allowing for

additional purchases. Cash from Corvallis Cannabis Club was used to deposit into defendant’s

and co-conspirators’ bank accounts to provide the funds necessary to make payments on the

credit cards.

       11.      It was further part of the conspiracy that after numerous cycles of purchases and

payments were made, the defendant and her co-conspirators reported to the banks that the

payments made to the credit cards were fraudulent.

       12.      It was a further part of the conspiracy that, after defendant and her co-conspirators

reported the alleged fraudulent nature of these transactions, the banks clawed back the previous

payments made to the credit card companies and credited those funds back to the defendant’s

and co-conspirators’ bank accounts, leaving the Victim Financial Institutions to bear the losses

from the conspiracy.

       13.      It was a further part of the conspiracy that defendant and her co-conspirators

withdrew the amounts refunded in amounts less than $10,000 to avoid detection from the banks.

Defendant and her co-conspirators then distributed those funds to members of the conspiracy

based on their role in the bust-out scheme.



INFORMATION                                                                                  Page 3
       14.      Based on defendant’s fraudulent conduct, financial institutions lost more than

$1.5 million.

       All in violation of Title 18, United States Code, Section 1349.

                                          COUNT 2
                                  (Aggravated Identity Theft)
                                     (18 U.S.C. § 1028A)

       15.      On or about January 25, 2018, in the District of Oregon, defendant MARIAM

GEVORKOVA did knowingly possess, transfer, and use, without lawful authority, a means of

identification of another person, to wit, the social security number of Minor Victim 1, during and

in relation to a felony violation enumerated in Title 18, United States Code, Section 1028A(c), to

wit: Conspiracy to Commit Bank Fraud, in violation of Title 18, United States Code, Section

1349, knowing that the means of identification belonged to another actual person,

       All in violation of Title 18, United States Code, Section 1028A.

                                       COUNT 3
      (Conspiracy to Manufacture or Possess with Intent to Manufacture, Distribute,
                                or Dispense Marijuana)
                       (21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846)

       16.      Beginning at an exact date unknown and continuing through on or about June

2018, in the District of Oregon and elsewhere, defendant MARIAM GEVORKOVA did

knowingly and willfully combine, conspire, confederate and agree, with other known and

unknown persons, to manufacture, distribute, or dispense, or possess with intent to manufacture,

distribute, or dispense, Marijuana, a Schedule I controlled substance,

       All in violation of Title 21 United States Code, Sections 841(a)(1), (b)(1)(C), and 846.

///

///

INFORMATION                                                                                Page 4
                              FORFEITURE ALLEGATION
             (18 U.S.C. § 981(a)(1)(C), 21 U.S.C. § 853, and 28 U.S.C. § 2461(c))

       17.     Upon conviction of one or more of the offenses alleged in Counts 1 and 3 of this

Information, defendant MARIAM GEVORKOVA shall forfeit to the United States pursuant to

18 U.S.C. § 981(a)(1)(C), 21 U.S.C. § 853, 28 U.S.C. § 2461(c), any property constituting or

derived from proceeds obtained directly or indirectly as a result of the violations, including but

not limited to a money judgment for a sum of money equal to the amount of property involved in

the conspiracy.

       18.     If the above-described forfeitable property, as a result of any act or omission of

defendant:

       (a) cannot be located upon the exercise of due diligence;

       (b) has been transferred or sold to, or deposited with, a third party;

       (c) has been placed beyond the jurisdiction of the court;

       (d) has been substantially diminished in value; or

       (e) has been commingled with other property which cannot be divided without difficulty;

the United States of America shall be entitled to forfeiture of substitute property pursuant to 21

U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b).


Dated: August 31, 2020                                Respectfully submitted,

                                                      BILLY J. WILLIAMS
                                                      United States Attorney


                                                      /s/ Gavin W. Bruce___________________
                                                      GAVIN W. BRUCE, OSB No. 113384
                                                      Assistant United States Attorney



INFORMATION                                                                                  Page 5
